                Case 2:20-cr-00196-RAJ Document 78 Filed 08/17/21 Page 1 of 1




 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      )   No. CR20-196-RAJ
 8                                                  )
                      Plaintiff,                    )
 9                                                  )   ORDER GRANTING UNOPPOSED
                 v.                                 )   MOTION TO CONTINUE
10                                                  )   SENTENCING DATE
     DENNIS KEITH JONES,                            )
11                                                  )
                      Defendant.                    )
12                                                  )
13
14            THE COURT, having considered Dennis Jones’s unopposed motion to continue

15   his sentencing date, along with the records and files in this case, and having found good

16   cause,

17            IT IS NOW ORDERED that the motion to continue sentencing date (Dkt. # 74)

18   is GRANTED. Defendant Dennis Jones’s sentencing hearing is continued from

19   September 10, 2021, to February 11, 2022 at 10:00 AM.

20
21            DATED this 17th day of August, 2021.

22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER CONTINUING SENTENCING DATE                             1601 Fifth Avenue, Suite 700
       (United States v. Jones, CR20-196-RAJ) - 1                     Seattle, Washington 98101
                                                                                 (206) 553-1100
